Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on November 30, 2020 has been considered by the examiner and made of record in the application file.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent 10,879,741 in view of Jaipaul (US PGPUB 2020/0140247 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other.  
Please see the following table for the claim 1 analysis (and similarly applied to claim 9):
17/106,285
10,879,741
Claim Interpretation
1. A system comprising: 
an optical beamforming transmitter; 
a processor; and 
a memory that stores computer-executable instructions that, in response to execution by the processor, cause the processor 
to perform operations 
comprising: 
receiving a power charge 
message that requests wireless power transfer to charge a 
battery system of a wirelessly chargeable equipment, 
detecting that the wirelessly chargeable equipment is within 
a power transfer range of the optical beamforming 
transmitter, 
determining that the wirelessly chargeable equipment is not stationary, 
tracking movement of the wirelessly chargeable 
equipment, 

(determining a charge criticality indicator associated with the wirelessly chargeable 
equipment; and activating, 
based at least in part on the 
charge criticality indicator associated with the wirelessly chargeable equipment, the 
optical beamforming 
transmitter to provide 
wireless power transfer via a 
laser beam to the wirelessly chargeable equipment while the wirelessly chargeable 
equipment is within the power transfer range, wherein 
activating the optical beamforming transmitter comprises adjusting a time interval between pulses of the laser beam based at least in part on the charge criticality 
indicator associated with the wirelessly chargeable 
equipment (dependent claim 2)).

1. A system comprising: 
an optical beamforming transmitter; 
a processor; and 
a memory that stores computer-executable instructions that, in response to execution by the processor, cause the processor to perform operations comprising: 
receiving a power charge message that requests wireless power transfer to charge a battery system of a wirelessly chargeable equipment, detecting that the wirelessly chargeable equipment is within a power transfer range of the optical beamforming transmitter, 
determining that the wirelessly chargeable equipment is not stationary, 
tracking movement of the wirelessly chargeable equipment, 
determining a charge criticality indicator associated with the wirelessly chargeable equipment, and activating, based at least in part on the charge criticality indicator associated with the wirelessly chargeable equipment, the optical beamforming transmitter that provides wireless power transfer via a laser beam to the wirelessly chargeable equipment while the wirelessly chargeable equipment is within the power transfer range, wherein activating the optical beamforming transmitter comprises adjusting a time interval between pulses of the laser beam based at least in part on the charge criticality 
indicator associated with the wirelessly chargeable equipment.
As can be seen with the side-by-side comparison in view of dependent claim 2 of the present application, the only difference are the two features taught by Jaipaul below.


	10,879,741 substantially discloses the claimed invention but fails to explicitly determining that the wirelessly chargeable equipment includes an adjustable laser photodetector, and providing an adjustment instruction to the wirelessly chargeable equipment to command the adjustable laser photodetector of the wirelessly chargeable equipment to reorient towards the optical beamforming transmitter.
	However, Jaipaul teaches determining that the wirelessly chargeable equipment includes an adjustable laser photodetector, and providing an adjustment instruction to the wirelessly chargeable equipment to command the adjustable laser photodetector of the wirelessly chargeable equipment to reorient towards the optical beamforming transmitter (paragraphs 37, 43, read as the control system receives input from the photo detectors on the photovoltaic receivers  for purposes of making positional adjustments of the photovoltaic receivers, where the control system will use the photo detectors on the photovoltaic receivers to adjust the alignment between the light transmitters 58 and the photovoltaic receivers).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teachings of Jaipaul into the invention of 10,879,741 in order to provide efficient wireless charging over long distances and having sufficient power magnitudes that charging can be performed quickly and efficiently.
	The rest of the dependent claims of the present application are virtually identical to the dependent claims of 10,879,741.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meichle (US PGPUB 2018/0056800 A1) in view of Chen et al. (US PGPUB 2007/0206958 A1, hereinafter Chen) in view of Pavlovsky et al. (US PGPUB 2016/0368387 A1, hereinafter Pavlovsky) in view of Jaipaul (US PGPUB 2020/0140247 A1).
Consider claim 1 (and similarly applied to claims 9 and 16).  Meichle discloses a system comprising:
	a wireless power transmitter (paragraph 143, read as a wireless power transmitter); 
a processor (fig. 1, paragraph 89, read as processor 108); and
	a memory that stores computer-executable instructions that, in response to execution by the processor (paragraphs 257, 269, read as memory units and their associated processors are utilized for information storage and retrieval, where the components and methods disclosed herein can form a portion of a wireless power transfer system.  It is further noted that Meichle teaches the processors include software and/or hardware instructions to perform the method (as is recited in claim 16)), cause the processor to perform operations comprising:
	detecting that the wirelessly chargeable equipment is within a power transfer range of the wireless power transmitter (fig. 34, paragraph 261, read as determines whether alignment is complete based on the relative position, or class of the relative position, of the wireless power receiver, i.e., whether the wireless power receiver is within a predetermined distance of the wireless power source, or whether the wireless power receiver is assigned to a particular class),
	determining that the wirelessly chargeable equipment is not stationary (fig. 34, paragraphs 37, 261, where part of the determining is based on a class associated with a trajectory corresponding to different motions of the vehicle), 
tracking movement of the wirelessly chargeable equipment (fig. 34, paragraph 262, read as checking for motion of the vehicle/receiver). 
Meichle substantially discloses the claimed invention but fails to teach an optical beamforming transmitter.
However, Chen teaches an optical beamforming transmitter (paragraph 12, read as an optical beamforming transmitter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of applicant’s claimed invention to have incorporated the teachings of Chen into the invention of Meichle in order to achieve desired attributes for the transmission beam reduce corresponding loss in desired performance of the system.
Meichle and Chen disclose the claimed invention but fail to teach receiving a power charge message that requests wireless power transfer to charge a battery system of a wirelessly chargeable equipment.
However, Pavlovsky teaches receiving a power charge message that requests wireless power transfer to charge a battery system of a wirelessly chargeable equipment (paragraph 89, read as the electric vehicle may request the dynamic wireless power transfer system activate the charging base pads along the electric vehicle's path of travel).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of applicant’s claimed invention to have incorporated the teachings of Pavlovsky into the invention of Meichle and Chen in order to extend the vehicle’s range or reduce the need to charge later.
Meichle, Chen, and Pavlovsky disclose the claimed invention but fail to teach determining that the wirelessly chargeable equipment includes an adjustable laser photodetector, and providing an adjustment instruction to the wirelessly chargeable equipment to command the adjustable laser photodetector of the wirelessly chargeable equipment to reorient towards the optical beamforming transmitter.
	However, Jaipaul teaches determining that the wirelessly chargeable equipment includes an adjustable laser photodetector, and providing an adjustment instruction to the wirelessly chargeable equipment to command the adjustable laser photodetector of the wirelessly chargeable equipment to reorient towards the optical beamforming transmitter (paragraphs 37, 43, read as the control system receives input from the photo detectors on the photovoltaic receivers  for purposes of making positional adjustments of the photovoltaic receivers, where the control system will use the photo detectors on the photovoltaic receivers to adjust the alignment between the light transmitters 58 and the photovoltaic receivers).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant's claimed invention to have incorporated the teachings of Jaipaul into the invention of Meichle, Chen, and Pavlovsky in order to provide efficient wireless charging over long distances and having sufficient power magnitudes that charging can be performed quickly and efficiently.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meichle (US PGPUB 2018/0056800 A1) in view of Chen et al. (US PGPUB 2007/0206958 A1, hereinafter Chen) in view of Pavlovsky et al. (US PGPUB 2016/0368387 A1, hereinafter Pavlovsky) in view of Jaipaul (US PGPUB 2020/0140247 A1) in view of Alperin et al. (US PGPUB 2016/0336815 A1, hereinafter Alperin).
Consider claim 4 and as applied to claim 1.  Meichle, Chen, Pavlovsky, and Jaipaul disclose the claimed invention but fail to teach wherein the power charge message comprises a wirelessly chargeable equipment identifier and a location identifier.
However, Alperin teaches wherein the power charge message comprises a wirelessly chargeable equipment identifier and a location identifier (paragraph 207).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of applicant’s claimed invention to have incorporated the teachings of Alperin into the invention of Meichle, Chen, Pavlovsky, and Jaipaul in order enable easy activation of the device and allow power transfer for charging when the battery level runs low.
Claim 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meichle (US PGPUB 2018/0056800 A1) in view of Chen et al. (US PGPUB 2007/0206958 A1, hereinafter Chen) in view of Pavlovsky et al. (US PGPUB 2016/0368387 A1, hereinafter Pavlovsky) in view of Jaipaul (US PGPUB 2020/0140247 A1) in view of Yoden (US PGPUB 2018/0175672 A1).
	Consider claims 5 and 12 and as applied to claims 1 and 9, respectively.  Meichle, Chen, Pavlovsky, and Jaipaul disclose the claimed invention but fail to teach wherein the operations further comprise determining whether the wirelessly chargeable equipment is authorized to receive the wireless power transfer.
However, Yoden teaches wherein the operations further comprise determining whether the wirelessly chargeable equipment is authorized to receive the wireless power transfer (paragraphs 81, 94).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of applicant’s claimed invention to have incorporated the teachings of Yoden into the invention of Meichle, Chen, Pavlovsky, and Jaipaul in order to provide the capability of charging more distant devices with more efficiency, thereby providing solutions for wirelessly powering and charging powered devices in a smart manner.
Claim 6, 7, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meichle (US PGPUB 2018/0056800 A1) in view of Chen et al. (US PGPUB 2007/0206958 A1, hereinafter Chen) in view of Pavlovsky et al. (US PGPUB 2016/0368387 A1, hereinafter Pavlovsky) in view of Jaipaul (US PGPUB 2020/0140247 A1) in view of Evans (US Patent 10,443,262 B2).
	Consider claims 6, 13, 19 and as applied to claims 1, 9, and 16, respectively.  Meichle, Chen, Pavlovsky, and Jaipaul disclose the claimed invention but fail to teach prior to the wirelessly chargeable equipment leaving the power transfer range, generating a charge preparation command that is directed to a downstream wireless power transfer assembly that is located outside of the power transfer range; and providing the charge preparation command to the downstream wireless power transfer assembly that is located outside of the power transfer range.
	However, Evans teaches prior to the wirelessly chargeable equipment leaving the power transfer range, generating a charge preparation command that is directed to a downstream wireless power transfer assembly that is located outside of the power transfer range; and providing the charge preparation command to the downstream wireless power transfer assembly that is located outside of the power transfer range (paragraph column 24 lines 34-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of applicant’s claimed invention to have incorporated the teachings of Evans into the invention of Meichle, Chen, Pavlovsky, and Jaipaul in order to provide a proactive approach to charge vehicles while traveling.
	Consider claims 7 and 14 and as applied to claims 6 and 13, respectively.  Meichle, Chen, Pavlovsky, and Jaipaul disclose wherein the charge preparation command instructs the downstream wireless power transfer assembly to prepare to provide wireless power transfer for the wirelessly chargeable equipment (Evans; column 24 lines 34-42).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of applicant’s claimed invention to have incorporated the teachings of Evans into the invention of Meichle, Chen, Pavlovsky, and Jaipaul in order to provide a proactive approach to charge vehicles while traveling.
	Claim 8, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meichle (US PGPUB 2018/0056800 A1) in view of Chen et al. (US PGPUB 2007/0206958 A1, hereinafter Chen) in view of Pavlovsky et al. (US PGPUB 2016/0368387 A1, hereinafter Pavlovsky) in view of Jaipaul (US PGPUB 2020/0140247 A1) in view of Perry (US PGPUB 2019/0199139 A1).
Consider claims 8, 15, 20 and as applied to claims 1, 9, and 16, respectively.  Meichle, Chen, Pavlovsky, and Jaipaul disclose the claimed invention but fail to teach wherein the optical beamforming transmitter is activated responsive to confirming a direct line of sight with the wirelessly chargeable equipment.
However, Perry teaches wherein the optical beamforming transmitter is activated responsive to confirming a direct line of sight with the wirelessly chargeable equipment (paragraph 124).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of applicant’s claimed invention to have incorporated the teachings of Perry into the invention of Meichle, Chen, Pavlovsky, and Jaipaul in order to increase the rate of power for charging.
Allowable Subject Matter
Claims 2, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  More specifically, none of the cited references nor a thorough search in the disclose or suggest determining a charge criticality indicator associated with the wirelessly chargeable equipment; and activating, based at least in part on the charge criticality indicator associated with the wirelessly chargeable equipment, the optical beamforming transmitter to provide wireless power transfer via a laser beam to the wirelessly chargeable equipment while the wirelessly chargeable equipment is within the power transfer range, wherein activating the optical beamforming transmitter comprises adjusting a time interval between pulses of the laser beam based at least in part on the charge criticality indicator associated with the wirelessly chargeable equipment.
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        October 19, 2022